UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANTHONY ZAPPIN,

                                 Plaintiff,
                                                                    20-CV-2669 (ER)
                     -against-
                                                                 ORDER OF SERVICE
 MATTHEW F. COOPER, et al.,

                                 Defendants.

EDGARDO RAMOS, United States District Judge:

        Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, asserting that

Defendants abused process by arresting him in retaliation for the exercising of his right to free

speech. By order dated April 7, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). But, in light of the difficulties with service of

process caused by the outbreak of COVID-19 (coronavirus), the Court directs the Clerk of Court

to issue electronic summonses to Plaintiff as to Defendants Matthew F. Cooper, Lauren

Liebhauser, Kevin M. Doyle, and Hannah Yu. Plaintiff is directed to serve the summonses and

complaint on each Defendant within 90 days of the issuance of the summonses.

        If Plaintiff is unable to serve Defendants, he must write to the Court, and if necessary, the

Court will direct service by the U.S. Marshals Service. If within 90 days, Plaintiff has not served

Defendants, requested an extension of time to do so, or informed the Court that he is unable to
serve Defendants, the Court may dismiss the claims against Defendants under Rules 4 and 41 of

the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is respectfully directed to issue electronic summonses to Plaintiff as

to Defendants Matthew F. Cooper, Lauren Liebhauser, Kevin M. Doyle, and Hannah Yu.

SO ORDERED.

 Dated:   April 7, 2020
          New York, New York

                                                            EDGARDO RAMOS
                                                          United States District Judge
